DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 are canceled. Claims 26-49 are pending.
Applicant’s summary of the interview on 7 March 2022 is accurate. Note during the interview applicant presented method claims 26-33 only.
The drawings Figures 8-12 substitutes filed 9 March 2022 are accepted.
The amendment to the specification to correct minor errors is accepted.
Response to Amendment
Applicant’s amendment filed 9 March canceled claims 1-25 previously rejected under 35 U.S.C 101 and 112. However, the newly added claims 26-49 raise new issues of 101 and 112 discussed below. Note claim 26 as currently presented does not include threshold and veto criteria presented in the proposed claim 26 discussed during the interview of 7 March 2022.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 42-49 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 42 directed to a computer program product merely includes computer program code or software per se thus does not constitute a manufacture within the meaning of 35 U.S.C. 101. The dependent claims do not cure the deficiencies of their parent claim. 
The rejection under 101 of claims 42-49 can be overcome by replacing “computer program code” by –non-transitory storage media storing  computer readable instructions—.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 last six lines are unclear. What criteria are used to determine whether a number exceeds another number and what happens if the “when” condition is not met? 
The dependent claims 27-33 do not cure the deficiencies of their parent claims.
Claim 27, “the third number of disapproval votes” lacks antecedent basis.
Claim 28 “setting an override previous vote threshold” is unclear. 
Claims 34-44 and 45-49 recite limitations similar to claims 26-33 in form of systems and computer program products respectively, thus contain similar detects. 
Claim 34 line 5 recites the limitation "the local node". There is insufficient antecedent basis for this limitation in the claim.
Claim 42 line 3 it is unclear what applicant meant by using parenthesis in (a local node) following “information handling system”. 
Claims 43-49 line 1 recites “the computer programming model”. There is insufficient antecedent basis for this limitation in the claims.
Art rejection is applied to claims 29-49 as best understood in light of the rejection under 35 U.S.C. 112 discussed above.
Claim Objections
Claim 30 last line “nay” should be replaced with –disapproving—to remove double quote notation in claim language.
Claim 34 is objected to because of the following informalities:  claim 34 line 1 contains a typo “that for”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al (US 20200092085), in view of Westbrook (US 8,494,992).
Regarding claim 26, Baek substantially discloses a method that includes a processor and a local storage device accessible by the processor for efficiently adopting a proposal on a blockchain platform comprising:
responsive to receiving the proposal from a client, by the blockchain platform, 
verifying a first number of approval votes exceeds a second number of disapproval votes in a first voting round; and
adopting the proposal automatically when a third number of approval votes exceeds a fourth number of disapproval votes in a second voting round when the second voting round immediately follows the first voting round (see at least 0031-0033, 0122-0123. Note the first, second, third, fourth number of votes are met by the multiple rounds of voting).
The difference is Baek does not specifically show creating an accept proposal pool and a reject proposal pool; and staking tokens, by the client, into the accept proposal pool:
However staking tokens by the client is mere routine for any client submitting a proposal to a blokchain platform. Furthermore it is well known in the art of voting to include a reject pool and an accept pool as shown by Westbrook (see at least col.7 lines 4-13 count of approval votes and count of disapproval votes are tallied for each content submission). Since the voting rounds in the method of Baek are based on the count of approval and disapproval votes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the claimed features in order to determine whether more voting rounds are needed in the method of Baek. 

Regarding claim 27, Baek/Westbrook teaches or suggests the method of claim 26, further comprising:
requiring an additional voting round when the first number of approval votes exceeds the second number of disapproval votes in the first voting round and the third number of approval votes does not exceed the third number of disapproval votes in the second voting round (see at least Baek 0016 revote rounds).

Regarding claim 28, Baek/Westbrook does not specifically show the method of claim 26, further comprising:
setting an override previous vote threshold based on a difference of a winning vote and a losing vote; and
ending voting when the override previous vote threshold is not reached in a current voting round.
However the claimed features merely read on the fact that any voting has to follow rules in order to obtain a final result. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include such threshold in order to end the voting of Baek/Westbrook.

Regarding claim 29, Baek/Westbrook does not specifically show the method of claim 26, wherein the proposal is a configuration change of the blockchain platform. However any blockchain platform is associated with a configuration adopted by its clients. Thus submitting a proposal to change configuration is mere routine operation to obtain consensus whenever changes are needed.

Regarding claim 30, Baek/Westbrook does not specifically show the method of claim 29, wherein the configuration change is selected from a group consisting of an interest rate multiplier for generating new tokens, a locking period required for the generating new tokens, a percentage of mining transaction rewards reserved for a sharder’s pool, a percentage of rewards from the sharder’s pool reserved for validators, a maximum number of active miners, voting thresholds, and a multiplier for “nay” votes. However the recited limitations are mere routine operations in any blockchain platform. Thus it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include such features while implementing the method of Baek/Westbrook depending on clients’ requirements.

Regarding claim 31, Baek/Westbrook does not specifically show the method of claim 26, wherein the proposal is a blockchain moderation, However the recited moderation is mere routine operation in any blockchain platform. Thus it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include such features while implementing the method of Baek/Westbrook depending on clients’ requirements.
 
Regarding claim 32, although Baek/Westbrook does not specifically show the method of claim 31, wherein the blockchain moderation is selected from a group consisting of seizing a stake of a first service provider, de-registering a second service provider, removing a third service provider from an active set of service providers, and deleting illegal content from a blobber, the recited limitations are mere routine operations in any blockchain platform. Thus it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include such features while implementing the method of Baek/Westbrook depending on clients’ requirements

Regarding claim 33, Baek/Westbrook does not specifically show the method of claim 26, wherein the proposal is to fork a sidechain wherein the sidechain is a tailored blockchain with tailored parameters. However Baek clearly teaches it is routine in the art to fork a blockchain (see 0003). Since clients’ need change over time, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include such a fork depending on clients’ requirements.

Claims 34-41 and 42-49 essentially recite the limitations of claims 26-33 in form of systems and computer program products respectively, thus are rejected for the same reasons discussed in claims 26-33 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Haj Enterprise AB (WO  2019226099 A1) teach a system and a method for achieving consensus between multiple parties (A, B, C) on an event and/or order of events (1..5) at high speed by verifying and voting on events by creating a voting event referencing one or multiple other events individually or as a group of events.
Anderson et al (US 20180123882) teach operating conditions of a blockchain configuration may be dynamic and change automatically under certain circumstances. One example method of operation may include one or more of identifying an existing consensus procedure used in an existing blockchain configuration, identifying current metrics associated with the existing blockchain configuration, comparing the current metrics to predefined rules, identifying one or more deviations based on the current metrics being compared to the predefined rules, and changing the existing consensus procedure to a next consensus procedure for a subsequent block in the existing blockchain configuration responsive to identifying the one or more deviations. An embodiment provides an application and/or software procedure which identifies an existing blockchain trust configuration and changes the blockchain trust configuration (for example, based on an action, dynamically, etc.) while preserving the integrity of the processed transaction in the block. Preserving the existing blocks in the blockchain is required by large-scale enterprise blockchain projects due to longevity requirements of the blockchain platform. According to one example, the blockchain can dynamically switch consensus procedures or algorithms based on factors such as performance metrics, asset values, and other user-defined rules. In operation, upon creating a blockchain, a user may define the metrics that should be tracked in order to determine whether the current consensus algorithm is acceptable. If nodes detect deviation from the metrics, they will reach a consensus to change consensus algorithms at a future block, which permits the blockchain to continue operation without interruption.
Abraham et al (US 10747629) teach techniques for implementing linear view-change with optimistic responsiveness in a BFT protocol running on a distributed system comprising n replicas are provided. According to one set of embodiments, the replicas can execute, during a view v of the BFT protocol, a first voting round comprising communicating instances of a first type of COMMIT certificate among the replicas. Further, when 2f+1 instances of the first type of COMMIT certificate associated with view v have been received by the replicas, the replicas can execute a second voting round comprising communicating instances of a second type of COMMIT certificate among the replicas. If 2f+1 instances of the second type of COMMIT certificate associated with view v are not received by the replicas within a predetermined timeout period, a view change can be initiated from view v to a view v+1.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                                                                                                                                                                                          /UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        27 May 2022